Citation Nr: 0944646	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
disabilities.

2.  Entitlement to service connection for bilateral shoulder 
disabilities.

3.  Entitlement to service connection for bilateral ankle 
disabilities.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.  He had additional service in the National Guard.  This 
service included active duty, active duty training, and 
inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus, tinnitus, and bilateral elbow, shoulder, 
and ankle disabilities, each to include as secondary to 
service-connected knee, back, and hip disabilities.  

In July 2007, the Veteran testified before the Board at a 
hearing that was held at the RO.

The issues of entitlement to service connection for tinnitus, 
and bilateral elbow, shoulder, and ankle disabilities, each 
to include as secondary to service-connected knee, back, and 
hip disabilities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

In the July 2007 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for diabetes 
mellitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In December 2005, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to 
service connection for diabetes mellitus, as identified in 
the October 2005 statement of the case.  At his July 2007 
hearing before the Board, the Veteran withdrew his appeal as 
to this issue.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for diabetes mellitus, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  
Accordingly, the issue of entitlement to service connection 
for diabetes mellitus is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for diabetes mellitus is dismissed without 
prejudice.


REMAND

Additional development is needed prior to further disposition 
of the issues of entitlement to service connection for 
tinnitus, and bilateral elbow, shoulder, and ankle 
disabilities, each to include as secondary to service-
connected knee, back, and hip disabilities.

The Veteran contends that his tinnitus had its initial onset 
in service as a result of acoustic trauma sustained in 
service.  He relates his tinnitus generally to the noise 
associated with working with high frequency radios and being 
in the proximity of tanks.  The Veteran submitted several 
statements written by fellow servicemen who corroborate the 
Veteran's history of in-service exposure to noise.   

The record reflects that in 1992, the Veteran was referred by 
the military to a private audiologist.  In June 1994, the 
Veteran was diagnosed with noise-induced hearing loss and 
with tinnitus.  No assessment, however, was made as to 
whether the hearing loss and tinnitus were related to in-
service noise exposure.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran has not yet been afforded a VA examination with 
respect to his claim for service connection for tinnitus.  
Because the Veteran's service records do not necessarily 
demonstrate that his in-service duties involved exposure to 
acoustic trauma consistent with the subsequent development of 
tinnitus, the relationship between his tinnitus and his 
active duty is unclear.  As a VA examiner has not yet 
rendered an opinion as to whether the Veteran's tinnitus is 
related to acoustic trauma in service, and such a 
relationship is unclear to the Board, the Board finds that a 
remand for an examination and etiological opinion is in 
order.

Next, despite having already testified before the Board, the 
Veteran has requested the opportunity to testify before a 
decision review officer (DRO).  Such a hearing has not yet 
been scheduled.  To accord the Veteran due process, the case 
is remanded to the RO so that the Veteran may be scheduled 
for a hearing.  38 C.F.R. § 3.103 (2009).

Lastly, a review of the record reflects that the Veteran is 
in receipt of Social Security Administration (SSA) disability 
benefits.  To date, the records and decision associated with 
his claim for such benefits have not been associated with the 
claims file.  Because the decision and medical records upon 
which the award of Social Security disability benefits was 
predicated may be relevant to the Veteran's claims for 
service connection, efforts to obtain those outstanding 
records should be made.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the Veteran's Social Security 
Administration records.

2.  Schedule the Veteran for an 
audiological examination to ascertain the 
current nature and severity of his 
tinnitus.  The examiner should review the 
claims file and should note that review in 
the report.  The examiner should opine as 
to whether it is at least as likely as not 
that any tinnitus is causally related to 
his period of active service, including 
his alleged exposure to hazardous noise 
during service, or as to whether an 
alternative etiology is more likely.  
Because the Veteran is competent to report 
the onset of tinnitus in service, as this 
requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's report 
of his tinnitus having first manifested 
during his service in determining whether 
his current hearing loss is related to 
active service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  All opinions expressed 
by the examiner must be accompanied by a 
complete rationale, with citation to 
relevant medical findings.

3.  Schedule the Veteran for a hearing 
before a DRO. Document in the claims 
folder that he was scheduled for a hearing 
with the DRO and document any failure to 
report for the hearing.

4.  Then, readjudicate the claims.  If 
action remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


